Citation Nr: 1820669	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  10-21 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating for bilateral pes planus and hallux valgus in excess of 10 percent prior to September 13, 2014 and in excess of 30 percent thereafter.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1963 to April 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board most recently remanded this appeal for additional development in November 2016.

A personal hearing was conducted between the Veteran and undersigned in June 2014.  A transcript is associated with the record.

The Board notes that the Veteran has appealed a September 2012 rating decision denying entitlement to service connection for a right shoulder disability.  He perfected his appeal in November 2014.  A personal hearing was conducted between the Veteran and a different Veterans Law Judge regarding the right shoulder claim in February 2017.  The Board will address that claim in a separate decision. 


FINDINGS OF FACT

1. Prior to September 13, 2014, the Veteran's bilateral pes planus and hallux valgus were not severe with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.

2. From September 13, 2014, the Veteran's bilateral pes planus and hallux valgus were not pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation.

3. The Veteran's bilateral hallux valgus was not operated or severe at any time during the appeal period.


CONCLUSION OF LAW

The criteria for an initial rating for bilateral pes planus and hallux valgus in excess of 10 percent prior to September 13, 2014 and in excess of 30 percent thereafter have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5276 and 5280 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The matter was remanded in November 2016 for additional development.  That included obtaining a VA examination.  Such was accomplished in June 2017.  There has been substantial compliance with the Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

Since the November 2016 remand, the Veteran has not raised any issues with the duty to notify or duty to assist, to include the adequacy of any examinations.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's bilateral pes planus and hallux valgus are rated under Diagnostic Code 5276.  Under that code, a 50 percent rating requires pronounced bilateral acquired flatfoot; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  A 30 percent rating requires severe bilateral acquired flatfoot; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.

Diagnostic Code 5280 addresses unilateral hallux valgus.  A 10 percent rating is assigned for severe unilateral hallux valgus, if equivalent to amputation of great toe.  A 10 percent rating is assigned for unilateral hallux valgus operated with resection of metatarsal head.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Consideration of other diagnostic codes is not required here as the Veteran's disability (bilateral pes planus and hallux valgus) are assigned specific diagnostic codes.  See Copeland v. McDonald, 27 Vet. App. 333 (2015) (pes planus is specifically rated under Diagnostic Code 5276; hence an analogous rating under Diagnostic Code 5284 was not permitted).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The record does not support a rating in excess of 10 percent prior to September 13, 2014.  The September 2009 VA examination report documents the Veteran's complaints of foot pain, but indicates no corns, calluses, swelling, pain on motion, tenderness, or abnormal alignment of the Achilles tendon.  Although the examiner noted marked valgus deformity of the right foot and left foot, the examiner clearly described the Veteran's flatfoot as marked rather than severe.  At the examination, the Veteran asserted that orthotics seemed to worsen his foot pain, but a September 2009 podiatry record dated one week prior to the examination states that the Veteran's condition improved with shoes and supports.  See September 2012 CAPRI Records.  The July 2011 VA examination report contains the Veteran's reports of pain, swelling, and instability, but physical examination found no callosities, tenderness, or pain or swelling on manipulation and use.  The examiner indicated mild overlapping and supination of the left toe, but no objective evidence of marked deformity.

Neither does the record support a rating in excess of 30 percent from September 13, 2014.  The September 2014 VA examination report notes pain and indicates marked pronation of both feet, but not extreme tenderness of the plantar surfaces of the feet or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The June 2016 VA examination indicates severe hallux valgus, but none of the criteria for a 50 percent rating.  The June 2017 VA examination report notes pain, particularly during flareups, as well as extreme tenderness of plantar surfaces of the feet, but no marked pronation or inward displacement and severe spasm of the Achilles tendon.  The record does not show that the Veteran's overall symptomology more closely approximates the criteria for a 50 percent rating.

Consideration has been given as to whether the Veteran's disability would warrant a higher rating under Diagnostic Code 5280 for hallux valgus.  However, the medical evidence of record, including the VA examinations, does not indicate severity equivalent to amputation of the great toe of either foot.  Moreover, the Veteran has not undergone surgery for hallux valgus.  Accordingly, a higher rating under Diagnostic Code 5280 is not warranted.

The Board has considered whether a higher rating is appropriate under 38 C.F.R. §§ 4.40, 4.45, and 4.59, and concluded that such is not warranted.  The limitation the Veteran experiences due to pain is accounted for in the rating criteria.  As to the reports of instability, weakness, and similar complaints contained in the Veteran's statements and physical examinations, the evidence does not demonstrate additional functional limitation more closely approximating the criteria for a higher rating at any time during the appeal period.


ORDER

Entitlement to an initial rating for bilateral pes planus and hallux valgus in excess of 10 percent prior to September 13, 2014 and in excess of 30 percent thereafter is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


